          Case 3:21-cr-00014-RS Document 31 Filed 04/27/21 Page 1 of 3



 1

 2

 3

 4                     IN THE UNITED STATES DISTRICT COURT
 5                 FOR THE NORTHERN DISTRICT OF CALIFORNIA
 6                           SAN FRANCISCO DIVISION
 7

 8

 9   UNITED STATES OF AMERICA,              Case No.: CR 21–0014 RS
10             Plaintiff,                   STIPULATION AND ORDER
                                            SETTING BRIEFING SCHEDULE
11        v.                                AND EXCLUDING TIME UNDER
                                            THE SPEEDY TRIAL ACT
12   WENDELL RAPADA,
13             Defendant.
14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
              Case 3:21-cr-00014-RS Document 31 Filed 04/27/21 Page 2 of 3



 1         As discussed today in open court, the parties stipulate and jointly request that the Court

 2   set a briefing schedule on Defendant Wendell Rapada’s motion to suppress the fruits of a
 3   warrantless search. Specifically, the defense would file an opening brief by May 11, 2021, the
 4   government would file its opposition by May 25, 2021, and any reply brief would be filed by
 5   June 8, 2021. The parties further stipulate and jointly request that the Court set oral argument
 6   on the motion, including to determine whether an evidentiary hearing is necessary, on June 15,
 7   2021, at 2:30 p.m. Finally, the parties stipulate and jointly request that the Court exclude time

 8   under the Speedy Trial Act between today and May 11, 2021, pursuant to 18 U.S.C. §

 9   3161(h)(7)(B)(iv), for adequate preparation of counsel, whereupon the automatic exclusion of

10   time under the Speedy Trial Act, pursuant to 18 U.S.C. § 3161(h)(1)(D), will be triggered by

11   the filing of the motion.

12              IT IS SO STIPULATED.
13
                       April 27, 2021                     STEPHANIE HINDS
14                     Dated                              Acting United States Attorney
                                                          Northern District of California
15

16                                                                  /S
                                                          ANNE HSIEH
17                                                        Assistant United States Attorney

18

19
                       April 27, 2021                     GEOFFREY HANSEN
20                     Dated                              Acting Federal Public Defender
                                                          Northern District of California
21
                                                                    /S
22                                                        DANIEL P. BLANK
                                                          Assistant Federal Public Defender
23

24

25

26

27

28
     Case 3:21-cr-00014-RS Document 31 Filed 04/27/21 Page 3 of 3



 1

 2    IT IS SO ORDERED.
 3
         April 27, 2021
 4        Dated                        RICHARD SEEBORG
                                       Chief United States District
 5                                     Judge
 6

 7

 8

 9
10

11

12

13

14

15

16
17

18

19

20

21

22

23

24

25

26

27

28
